Reasons for Allowance
Claims 1, 4-6, 11-13, 16-17, 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior does not teach nor suggest an engine cooling system for a rotorcraft comprising an engine having an engine cooling circuit, a single hydraulic pump powered by the engine to pump the hydraulic fluid, a hydraulic circuit providing hydraulic power to at least one hydraulic propulsion system each including a hydraulic motor and a propeller, the hydraulic circuit in fluid communication with the hydraulic pump and the engine cooling circuit, a bypass conduit configured to bypass the hydraulic circuit, a thermostat coupled to an inlet side of the engine and the engine cooling circuit configured to monitor a temperature of the engine and control a flow of the hydraulic fluid into the engine cooling circuit based on a temperature, a pre-engine cooling circuit filter operable to filter the hydraulic fluid entering the engine cooling circuit and the thermostat, a pre-engine cooling circuit heat exchanger operable to cool the hydraulic fluid entering the engine cooling circuit, a conduit split directing the hydraulic fluid to at least one of a pre-engine cooling circuit conduit and a reservoir return conduit, an orifice operable to control a pressure of the hydraulic fluid entering the engine cooling circuit, a reservoir operable to contain non-circulating hydraulic fluid, and a post-engine cooling circuit heat exchanger operable to cool the hydraulic fluid exiting the engine cooling circuit, wherein the components of the engine cooling system are fluidly coupled to one another in the following upstream to downstream order: the pre-engine cooling circuit filter, the pre-engine cooling circuit heat exchanger, the conduit split, the orifice, the thermostat, the engine cooling circuit, the post-engine cooling circuit heat exchanger, the reservoir and the single hydraulic pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642